United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-3048
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota
Kenneth Epps,                          *
                                       *    [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: April 15, 2004

                                 Filed: April 26, 2004
                                  ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.


      Federal inmate Kenneth Epps appeals from the final judgment entered in the
United States District Court1 for the District of Minnesota committing him to the
custody of the Attorney General under 18 U.S.C. § 4245, which provides for the
involuntary hospitalization of an imprisoned person suffering from a mental disease


      ¹The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendations of the Honorable Susan Richard
Nelson, United States Magistrate Judge for the District of Minnesota.
or defect, until treatment is no longer needed or the expiration of the inmate’s
sentence, whichever occurs first. After a hearing, the district court found the
government had met its burden of establishing by a preponderance of evidence that
Epps suffers from a mental illness requiring treatment in a suitable facility, such as
the Federal Medical Center (FMC) in Rochester, Minnesota. See 18 U.S.C. § 4245(d)
(burden of proof). Contrary to Epps’s argument on appeal, we conclude the district
court’s finding was not clearly erroneous. See United States v. Eckerson, 299 F.3d
913, 914-15 (8th Cir. 2002) (per curiam) (standard of review). Specifically, the
government offered testimony of FMC staff psychiatrist Dr. Daniel Shine, who saw
Epps regularly over a considerable period of time. Dr. Shine’s opinion concerning
Epps’s diagnosis and need for treatment, expressed at the hearing and in a written
psychological evaluation, supported the district court’s order.

      Accordingly, we affirm the judgment of the district court. Counsel’s motion
to withdraw is granted.
                      ______________________________




                                         -2-